                                     Case 3:20-cv-02125-YY                                        Document 1                   Filed 12/07/20                       Page 1 of 24

iS44 (Rev. 1020)                                                                            CIVIL      COVER                   SHEET



The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet.                ‘SEEINSTRUCTIONSOiVNEXTI’AGL OF THIS FORM)
I.   (a) PLAiNTIFFS                   ipoof             .,
                                                        3
                                                        P4Io             LL                                                    DEFENDANTS
             jri      L’; k4SS.JtJi           M’r           cast;                                                                                     M14opk               4
                                                                                                                                                                           ou”t
               rc-,   Ft!,Jk
     (b) County of Residence of First Listed Plaintiff                                      (’1k\
                                                                                            1
                                                                                            (1l                                County of Residence of First Listed Defendant
                                     (EXCEPT IN US PL 4INTIFF CASES)                                                                                         (IN US PLAINTIFF ‘ASES ONLY)
                                                                                                                               NOTE:        IN LAND CONDEMNATION CASES, USE TIlE LOCATION OF
                                                                                                                                            TI-IE TRACT OF LAND INVOLVED.
     (c)     Attorneys (Finn Name, Address, and Telephone Nisnihs)                                                             Attorneys ‘If Knou n)
                                             1 cç
                                             Dt’tektr                                 737
                              7
                              q
                              3
                                         1
                                         5L
                                            OR ‘Z23                                o 51
                                                                             53 5- t
II. BASIS OF JURISDICTION (Place an “A’ in One Bo’c On/i)                                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “A” in One Bar for P/au
                                                                                                                          (For Diversity Cases On/i)                                           and One Boa for Defendant,l
LI I       U.S. Government                   3        Federal Question                                                                                PT,F         DEF                                               PT       DII
              Plaintiff                                 (US Government Not a Party)                                 Citizen of This State             E  I        fl  I    Incorporated or Principal Place
                                                                                                                                                                             of Business In This State
                                                                                                                                                                                                                          4        4


LI 2       U.S. Government
             Defendant
                                         j
                                             4       Diversity
                                                        (Indicate Citizenship of Parties in Item III)
                                                                                                                    Citizen of Another State          El 2        LI   2   Incorporated and Principal Place          LI   5   LI 5
                                                                                                                                                                             of Business In Another State

                                                                                                                    Citizen or Subject of a           LI          LI   3   Foreign Nation                            LI   6
                                                                                                                      Foreign Country
IV. NATURE OF SUIT (P/rice an “X”in OneBoa Only)                                                                                                           Click here for: Nature of Suit Code Descriptions.
             CONTRACT                                            TORTS                                                FORFEITURE/PENALTY                             BANKRUPTCY                           OTHER STATUTES
     110 Insurance                         PERSONAL INJURY             PERSONAL INJURY
     120 Marine                           310 Airplane                365 Personal Injury
                                                                                                                     1625 Drug Related Seizure
                                                                                                                           of Property 21 USC 881
                                                                                                                                                                 422 Appeal 28 USC 158             1    375 False Claims Act
                                                                                                                                                             J   423 Withdrawal                    J    376 Qui Tam (31 USC
     130 Miller Act                       315 Airplane Product             Product Liability                         1 690 Other                                     28 USC 157                              3729(a))
     140 Negotiable tnstrument                 Liability                             LI
                                                                      367 Health Care!                                                                                                             1    400 State Reapportionment
LI   150 Recovery of Overpayment          320 Assault, Libel &            Pharmaceutical                                                                         PROPERTY RIGHTS                        410 Antitrust
         & Enforcement of judgment             Slander                    Personal Injury                                                                         820 Copyrights                        430 Banks and Banking
     151 Medicare Act                   I 330 Federal Employers’          Product Liability                                                                       830 Patent                            450 Commerce
     152 Recovery of Defaulted                 Liability                             LI
                                                                      368 Asbestos Personal                                                                       835 Patent Abbreviated                460 Deportation
          Student Loans
          (Excludes Veterans)
                                        J 340 Marine                       Injury Product                                                                             New Drug Application              470 Racketeer Influenced an
                                        J 345 Marine Product               Liability                                                                              840 Trademark                             Corrupt Organizations
LI   153 Recovery of O erpayment               Liability            PERSONAL PROPERTY                                            LABOR                            880 Defend Trade Secrets         I    480 Consumer Credit
         of Veteran’s Benefits          ] 350 Motor Vehicle           370 Other Fraud                                1710 Fair Labor Standards                        Act of 2016                           (15 USC 1681 or 1692)
LI   160 Stockholders’ Suits            ] 355 Motor Vehicle           371 Truth in Lending                                  Act                                                                    I    485 Telephone Consumer
LI   190 Other Contract                       Product Liability                      LI
                                                                      380 Other Personal                             I 720 Labor Managemeitt                      SOCIAL SECURITY                           Protection Act
                                        I
E    195 Contract Product Liability
     196 Franchise
                                        I
                                          360 Other Personal
                                              Injury
                                          362 Persoital Injury
                                                                          Property Damage
                                                                                     LI
                                                                      385 Property Damage
                                                                         -Product Liability
                                                                                                                            Relatiotis
                                                                                                                       740 Railway Labor Act
                                                                                                                       751 Family and Medical
                                                                                                                                                                 861 HIA (1395ff)
                                                                                                                                                                 862 Black Lung (923)
                                                                                                                                                                 863 DIWC!DIWW (405(g))
                                                                                                                                                                                                   1
                                                                                                                                                                                                   J
                                                                                                                                                                                                        490 Cable Sat TV
                                                                                                                                                                                                        850 Securities Commodities
                                                                                                                                                                                                            Exchange
                                              Medical Malpractice                                                           Leave Act                            864 SSID Title XVI                1    890 Other Statutory Actions
           REAL PROPERTY                  i CIVIL RIGHTS            PRISONER PETITIONS                               1 790 Other Labor Litigation            J   865 RSI (405(g))                  :i   891 Agricultural Acts
L 210      Land Condemnation              440 Other Civil Rights      Habeas Corpus:                                 1 791 Employee Retirement                                                          893 Environmental Matters
LI220      Foreclosure                    441 Voting                  463 Alien Detainee                                   Income Security Act                   FEDERAL TAX SUITS                 J    895 Freedom of Information
     230
     240
           Rent Lease & Ejectment
           Torts to Land
                                        1 442 Employment                               J
                                                                      510 Motions to Vacate                                                                LI     870 Taxes (U.S. Plaintiff                 Act
                                        j 443 Housing!                    Sentence                                                                                    or Defendant)                     896 Arbitration
     245   Tort Product Liability             Accommodations          530 General                                                                                 871 IRS—Third Party              ]    899 Administrative Procedui
LI   290   All Other Real Property      1 445 Amer. v Disabilities    535 Death Penalty
                                                                                 -                                         IMMIGRATION                                 26 USC 7609                          Act Review or Appeal o
                                              Employment              Other:                                         I 462 Naturalization Application                                                       Agency Decision
                                        1 446 Amer. w Disabilities    540 Mandamus & Other
                                                                                 -
                                                                                                                     J465 Other Itismigration                                                      J    950 Constitutionality of
                                              Other                 J 550 Civil Rights                                     Actions                                                                          State Statutes
                                        1 448 Education             J 555 Prison Condition
                                                                    J 560 Civil Detaiitee               -



                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “A” in Osie Bor Osifi)
4   Original
               2 Removed
               LI                from
                                                                    LI       3       Remanded from
                                                                                                            LI 4    Reinstated or
                                                                                                                                       LI     5 Transferred from
                                                                                                                                                                           LI   6 Multidistrict
                                                                                                                                                                                                            LI 8   Multidistrict
    Proceeding       State Court                                                     Appellate Court                Reopened                    Another District                  Litigation   -                   Litigation  -




                                                                                                                                                (‘speciJ()                        Transfer                         Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless dis’ersity:

VI. CAUSE OF ACTION                              .              .   .
                                                                                 ‘              5’’         (t


                                             Brtef description of cause’
                                                                                 Cuji          ti                         ,/   t-ffc             flC

VII. REQUESTED IN                           LI         CHECK IF THIS IS A CLASS ACTION                                   DEMAND                                         CHECK YES only if deman,ed in complaint:
     COMPLAINT:                                        UNDER RULE 23, F,R,Cv,P.                                                         3M                              JURY DEMAND:                     Yes        LI No
VIII. RELATED CASE(S)
                                                     (See isists’msctions):
            IF ANY                                                                   JUDGE                                                                                      NUMBER
DATE                                                                                       SIGNATURE OF Ap’ORNEY OF RECORD
                             I/Q/o
FOR OFFICE USE ONLY

     RECEIPT #                       AMOUNT                                                  APPLYING IFP                                     JUDGE                                MAO. JUDGE
             Case 3:20-cv-02125-YY          Document 1        Filed 12/07/20       Page 2 of 24




     Geordie Duckler, OSB #873780
     9397 SW Locust St.
 2
     Tigard, Oregon 97223
     Telephone: (503) 546-8052
     Facsimile: (503) 241-5553
 4   eordiedanjrnaflaractjce.corn
     Attorney for Plaintiffs
 5
                                   UNITED STATES DISTRICT COURT
 6
                                     FOR THE DISTRICT OF OREGON
 7

 8                                         PORTLAND DIVISION

 9
                                                       )   Case no.
10   WOOFfN PALOOZA, LLC; SAMANTHA                     )
     MILLER; JERI MILLER; KAS SANDRA                   )
11
     MARIE CUNNINGHAM; NATALIE ROSE;                   )   CIVIL RIGHTS COMPLAINT FOR
     and DEZIRAE JEAN FENSKE,                          )   EQUITABLE RELIEF AND DAMAGES
12                                                     )
                                                       )   Statutory Violation of Federal Civil Rights
13                   Plaintiffs,                       )   Act (42 U.S.C. Section 1983); Replevin
                                                       )   (Fed.R.C.P. 64(b) and ORCP 83)
14           vs.                                       )
                                                       )
15   MULTNOMAH COUNTY, a municipality,                 )   JURY TRIAL DEMANDED
                                                       )
16                                                     )
                     Defendant.
                                                       )
17                                                     )
18
                                         NATURE OF THE ACTION
19
             1.      This is a civil rights action brought under federal question jurisdiction to vindicate
20
     plaintiffs’ rights and to make plaintiffs whole. Plaintiffs are an Oregon corporation and several
21
     individuals, all of whom are the sole and exclusive legal owners of valuable animals and other
22
     personal properties, the rights in which defendant has violated by defendant’s wrongfiul retention
23

24   of the properties, and the consequences of which have substantially and adversely affected

25   plaintiffs’ rights and interests and which violate federal statutory protections as to plaintiffs’ civil

26   rights of due process and ownership of property.

     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                  Geordie Duckler, P.C.
     RELIEF AND DAMAGES 1     -                                              9397 SW Locust St.
                                                                              Tigard, OR 97223
                                                                         Telephone: (503) 546-8052
                                                                      geordied(ãanimalIawpractjce.com
             Case 3:20-cv-02125-YY          Document 1        Filed 12/07/20      Page 3 of 24




                                       JURISDICTION AND VENUE
 2           2.     This Court has jurisdiction over the subject matter of this complaint pursuant to

     28 USC Section 1331 and 1343, based on the action arising under federal statute, specifically 42
 4
     U.S.C. Section 1983, all as more specifically alleged below.
 5
             3.     The acts and transactions at issue here all occurred within Multnomah County,
 6
     Oregon, such that venue for this action is appropriate in the Portland division of the Federal

 8   District Court for the District of Oregon under 28 U.S.C. Section 1391 and LR 3-2 b. Divisional

 9   venue lies with the Portland Division as a substantial part of the events giving rise to the claim

10   occurred within the Portland Division. The Court has supplemental jurisdiction over the state law

     claim for replevin pursuant to 28 U.S.C.   § 1367 because that claim is part of the same case or
12
     controversy as plaintiffs’ claims under the Constitution and laws of the United States.

                                                   PARTIES
14
            4.      Plaintiff Woofin Palooza, LLC (hereinafter “the corporate plaintiff’) is, and at all
15
     material times herein has been, a domestic limited liability corporation incorporated in Oregon,
16

17   operating in Multnomah County, Oregon, and the exclusive legal owner of 104 animals and other

18   personal properties identified below as being at issue in this action.

19          5.      Plaintiff Samantha Miller (hereinafter referred to as “plaintiff S. Miller”) is, and
20
     at all times herein was, a private individual residing in Oregon and the exclusive legal owner of
21
     valuable personal properties in the form of “Keeva”, a female terrier mix dog and “Lundy”, a
22
     male Scottish terrier dog.
23
            6.      Plaintiff Jeri Miller (hereinafter referred to as “plaintiff J. Miller”) is, and at all
24

25
     times herein was, a private individual residing in Oregon and the exclusive legal owner of

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                 Geordie Duckler, P.C.
     RELIEF AND DAMAGES -2                                                 9397 SW Locust St.
                                                                            Tigard, OR 97223
                                                                       Telephone: (503) 546-8052
                                                                    geordied(2ianimal1awpractice.com
            Case 3:20-cv-02125-YY          Document 1        Filed 12/07/20      Page 4 of 24




 1   valuable personal properties in the form of “Pixel”, a female Yorkshire terrier mix dog,
 2   “Dougal”, a male poodle mix dog, and “Finnegan”, a male Scottish terrier dog.

            7.      Plaintiff Kassandra Marie Cunningham (hereinafter referred to as “plaintiff
 4
     Cunningham”) is, and at all times herein was, a private individual residing in Oregon and the
 5
     exclusive legal owner of valuable personal properties in the form of “Ridley”, a male poodle
 6
     dog, “Tali”, a female poodle dog, and “Ramsey”, a male terrier mix dog.

 8          8.      Plaintiff Natalie Rose (hereinafter referred to as “plaintiff Rose”) is, and at all

 9   times herein was, a private individual residing in Oregon and the exclusive legal owner of

10   valuable personal properties in the form of “Zuess”, a male English mastiff dog, “Wilson”, a

     male mastidoodle dog, and “Bobble”, a five month old kitten.
12
            9.      Plaintiff Dezirae Jean Fenske (hereinafter referred to as “plaintiff Fenske”) is, and

     at all times herein was, a private individual residing in Oregon and the exclusive legal owner of
14
     valuable personal properties in the form of “Whiskers”, a female Yorkshire terrier mix dog and
15
     “Tigress”, a female terrier Chihuahua mix dog.
16

17          10.     Defendant Multnomah County (hereinafter referred to as “defendant County”) is,

18   and at all times herein was, a governmental entity incorporated in the State of Oregon, operating

19   in Multnomah County, Oregon, and acting under color of State law, including through the
20
     actions or omissions of a branch or department identified as “Multnomah County Animal
21
     Services” (hereinafter referred to as “MCAS”), through the actions or omissions of a branch or
22
     department identified as “Multnomah County District Attorney’s Office” (hereinafter referred to
23
     as “MCDA”), through the actions or omissions of a branch or department identified as
24

25
     “Multnomah County Sheriffs Office” (hereinafter referred to as “MC SO”), and through the

26


     CIVIL RIGHTS COMPLAII’JT FOR EQUITABLE                              Geordie Duckler, P.C.
     RELIEF AND DAMAGES 3   -                                             9397 Sw Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordied@animallawpractice.com
               Case 3:20-cv-02125-YY         Document 1       Filed 12/07/20      Page 5 of 24




 1   actions or omissions of the individual officers, agents, servants, and/or employees of each of
 2   those branches or departments.

               11.   At all relevant times, officers of Multnomah County Animal Services, Multnomah
 4
     County Sheriffs Office, and the Multnomah County District Attorney’s Office are alleged to
 5
     have been acting as agents of defendant County acting in their official capacities, and were
 6
     working as agents of the County and operating under color of state law and acting in the course

 8   and scope of their employment pursuant to authority delegated or conferred by defendant

 9   County.

10                                       GENERAL ALLEGATIONS

               12.   At all relevant times, the corporate plaintiff and the individual plaintiffs are and
12
     have been the exclusive legal owners of numerous items of personal property, specifically in the
13
     form of the 13 dogs and cats identified above in paragraphs 5-9 owned by the individual

     plaintiffs, and the 104 other dogs and cats owned by the corporate plaintiff (hereinafter “the

     animals”). In addition, at all relevant times, the corporate plaintiff is and has been the exclusive
16

17   legal owner of corporate documents, desk files, folders, electronic files, computers, animal-

18   related items, and miscellaneous office equipment (hereinafter “the inanimate properties”). All of

19   the properties are hereinafter referred to collectively as “plaintiffs’ properties”.
20
             13.     On August 10, 2020, defendant obtained a warrant from the Multnomah County
21
     Circuit Court to conduct a search and seizure of “neglected and/or abused animals” at 2310 NE
22
     1K1
     82
           Avenue in Portland, Oregon, a location where plaintiffs’ properties were being cared for,
23
     maintained, and temporarily housed. Defendant utilized the full assistance and services of
24

25
     MCAS, MCSO, and MCDA in obtaining and executing the warrant.

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                 Geordie Duckler, P.C.
     RELIEF AND DAMAGES -4                                                 9397 SW Locust St.
                                                                            Tigard, OR 97223
                                                                       Telephone: (503) 546-8052
                                                                    geordied@animallawpractice.com
             Case 3:20-cv-02125-YY             Document 1   Filed 12/07/20      Page 6 of 24




 1           14.     The warrant specifically stated in relevant part that “Further, pursuant to the
 2
     court’s authority under ORS 167.345, the court specifically authorizes Multnomah County

     Animal Services and their agents to impound all neglected animals located on the premises under
 4
     ORS 167.345(2), with the understanding that Multnomah County Animal Services may use other
 5
     animal care providers as their agents to help fulfill their obligations under 167.345(4).”
 6
             15.     Although state law under ORS 1 67.345(4)(a) expressly allows that “A court may

 8   order an animal impounded under subsection (2) of this section to be held at any animal care

 9   facility in the state”, the warrant did not so order any of the animals impounded “to be held at

10   any animal care facility in the state.”

             16.     On August 11, 2020, defendant then physically seized all of plaintiffs’ properties
12
     from where they were being cared for, maintained and temporarily housed at 2310 NE 82

     Avenue in Portland, Oregon. Defendant failed to comply with the specific directions of the
14
     warrant to only seize “neglected and/or abused animals”, and instead seized each and every
15
     animal on the premises regardless of whether the animal was or was not “neglected and/or
16

17   abused”. Defendant, utilizing the full assistance of MCAS, MCSO. and MCDA, had the time,

18   resources, knowledge, power, and opportunity to make careful and responsible determinations of

19   whether any particular animal on the premises was “neglected and/or abused”, but failed or
20
     refused to do so.
21
             17.    Plaintiffs’ properties were impounded and the animals were taken to defendant’s
22
     animal shelter facility in Multnomah County where they were then held, ostensibly pursuant to
23
     ORS 167.345(2). Again, defendant utilized the full assistance and services of MCAS, MCSO,

25
     and MCDA in impounding and holding the animals.

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                               Geordie Duckler, P.C.
     RELIEF AND DAMAGES 5    -                                           9397 SW Locust St.
                                                                          Tigard, OR 97223
                                                                     Telephone: (503) 546-8052
                                                                  geordied@animallawpractice.com
              Case 3:20-cv-02125-YY          Document 1      Filed 12/07/20        Page 7 of 24




 1            18.     The animals, having been impounded under ORS 167.345(4)(a)(2), were therefore
 2    held at an animal care facility in disregard of and antagonism to, the warrant authorizing their

 •‘   seizure not lawfully authorizing any “holding” at such a facility.
 4
              19.     In addition, Multnomah County Code (“MCC”) Section 13.505(B) stated as of
 5
      August 11, 2020 that “Any animal may be impounded and held at the facility when it is the
 6
      subject of a violation of this chapter, when an animal requires protective custody and care

 8    because of mistreatment or neglect by its owner or keeper or when otherwise ordered impounded

 9    by a court, a hearings officer, or the director.”

10            20.     In addition, MCC 13.505(D)(1) states that impoundment is subject to specific

      holding period and notice requirements in that “an animal bearing identification of ownership
12
      shall be held for 144 hours from the time of impoundment, and under which defendant was then
13
      statutorily required to then make reasonable efforts by phone to give notice of the impoundment

      to plaintiffs as the animals’ owners or keepers, and under which defendant was also statutorily

      obligated to advise plaintiffs of the impoundment, the date by which redemption must be made,
16

17    and the fees payable prior to redemption release”.

18           21.      In addition, MCC 13.505(E)(1) specifically states in relevant part that “Any

19    impounded animal shall be released to the owner or keeper or the owner’s or keeper’s authorized
20
      representative upon payment of impoundment, care, rabies, vaccination deposits, license fees,
21
      past due fines, and all fees and deposits related to potentially dangerous dog regulations...”
22
             22.     Upon learning of plaintiffs’ animals’ retention at defendant’s shelter, a letter was
23
      sent to defendant dated August 14, 2020 which:
24

25
                     a) identified all of the applicable statutory requirements;

26


      CIVIL RIGHTS COMPLAINT FOR EQUITABLE                              Geordie Duckler, P.C.
      RELIEF AND DAMAGES 6    -                                           9397 SW Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordied@animallawpractice. corn
                 Case 3:20-cv-02125-YY          Document 1        Filed 12/07/20     Page 8 of 24




     1                   b) demanded compliance with the specific code sections involved including the
 2
                            requirements of MCC 13 .505(D)( 1);

                         c) demanded defendant’s provision of the required information in writing as to
 4
                            plaintiffs’ properties;
 5
                         d) tendered payment, per MCC 13.505(E)(1), for the cost of the impoundment,
 6
                            care, rabies, vaccination deposits, license fees, past due fines, and all fees and

 8                          deposits related to potentially dangerous dog regulations as to every one of the

 9                          animals at issue; and,

10                       e) demanded, per MCC 13.505(E)(1), that every one of the impounded animals
11
                            therefore be immediately released back to plaintiffs.

                 23.     On August 17, 2020, the date on which the statutory 144 hours had thereby passed

         since plaintiffs’ properties had been impounded, defendant did not respond to the letter, did not
14
         comply with any of the requirements of MCC 13.505(D)(1) as it was obligated to, and did not
15
         return any of the animals to any plaintiff.
16

17               24.     On August 19, 2020, two days afier the date on which the statutory 144 hours

18       under MCC 13.505(D)(1) had passed since plaintiffs’ properties had been impounded, plaintiffs

19       filed a complaint for declaratory relief and for replevin of the properties in a state civil action
20
         entitled Woofin Palooza LLC et. al. v. Multnomah County Animal Services, Multnomah County
21
         Circuit Court case number 20CV28978 (“the state declaratory relief action”), since defendant did
22
         not respond to the letter or comply with any of the requirements of MCC 13.505(D)(1) as it was
23
         obligated to and would not return any of the animals to any plaintiff.
24

25

26


         CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                 Geordie Duckler, P.C.
         RELIEF AND DAMAGES 7    -                                             9397 SW Locust St.
                                                                                Tigard, OR 97223
                                                                           Telephone: (503) 546-8052
                                                                        geordied@animallawpractice.com
             Case 3:20-cv-02125-YY          Document 1       Filed 12/07/20     Page 9 of 24




  1          25.     On November 19, 2020, after hearing was held on certain motions filed in the
 2    state declaratory relief action, the Honorable Angel Lopez issued an order granting plaintiffs’ the

      declaratory relief they had sought, holding as a matter of law that:
 4
             “a. As of August 11, 2020, plaintiff Kassandra Marie Cunningham was the sole and
 5
             exclusive legal owner of the animals “Ridley”, a male poodle, “Tali”, a female poodle,
 6
             and “Ramsey”, a male terrier mix, with superior title in them over defendant, and legal

 8           ownership of them remained with plaintiff Cunningham as of that date and has not

 9           been relinquished by plaintiff Cunningham via any act of sale, gift, abandonment,

10           operation of law, or via any other valid conveyance.

             b. As of August 11, 2020, plaintiff Jeri Miller was the sole and exclusive legal owner of
p
             the animals “Pixel”, a female Yorkshire terrier mix, “Dougal”, a male poodle mix, and
13
             “Finnegan”, a male Scottish terrier, with superior title in them over defendant, and legal
14
             ownership of them remained with plaintiff Jeri Miller as of that date and has not been
15
             relinquished by plaintiff Jeri Miller via any act of sale, gift, abandonment, operation of
16

17           law, or via any other valid conveyance.

18           c. As of August 11, 2020, plaintiff Samantha Miller was the sole and exclusive legal

19           owner of the animals “Keeva”, a female terrier mix and “Lundy”, a male Scottish terrier,
20
             with superior title in them over defendant, and legal ownership of them remained with
21
             plaintiff Samantha Miller as of that date and has not been relinquished by plaintiff
22
             Samantha Miller via any act of sale, gift, abandonment, operation of law, or via any other
23
             valid conveyance.
24

25
             d. As of August 11, 2020, plaintiff Natalie Rose was the sole and exclusive legal owner

26           of the animals “Zuess”, a male English mastiff, “Wilson”, a male mastidoodle, and


      CIVIL RIGHTS COMPLAINT FOR EQUITABLE                              Geordie Duckler, P.C.
      RELIEF AND DAMAGES 8   -                                            9397 SW Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordied(animallawpractjce.com
           Case 3:20-cv-02125-YY              Document 1   Filed 12/07/20      Page 10 of 24




 1         “Bobble”, a five month old kitten, with superior title in them over defendant, and legal
 2
           ownership of them remained with plaintiff Rose as of that date and has not been

           relinquished by plaintiff Rose via any act of sale, gift, abandonment, operation of law, or
 4
           via any other valid conveyance.
 5
           e. As of August 11, 2020, plaintiff Dezirae Jean Fenske was the sole and exclusive legal
 6
           owner of the animals “Whiskers”, a female Yorkshire terrier mix and “Tigress”, a female
 7

 8         terrier Chihuahua mix, with superior title in them over defendant, and legal ownership of

 9         them remained with plaintiff Fenske as of that date and has not been relinquished by

10         plaintiff Fenske via any act of sale, gift, abandonment, operation of law, or via any other
11
           valid conveyance.
12
           f. As of August 11, 2020, the corporate plaintiff was the sole and exclusive legal owner
13
           of the other animals listed in Exhibit A and all of the personal properties at issue in this

           action with superior title in them over defendant, and legal ownership of them remained
15
           with the corporate plaintiff as of that date and has not been relinquished by that plaintiff
16

17         via any act of sale, gift, abandonment, operation of law, or via any other valid

18         conveyance.

19         g. Defendant has acquired no title in the animals and other personal properties at issue in
20
           this action, and any claim of title or right defendant asserts in them is inferior to
21
           any plaintiff’s title and right.
22
           h. At present, plaintiffs’ good and valuable title in the animals and other personal
23
           properties supersedes all competing claims to title in them by defendant and plaintiffs are
24

25
           therefore currently their true and exclusive legal owners.”

26         26.     Defendant did not seek reconsideration or judicial review of that order.


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                               Geordie Duckler, P.C.
     RELIEF AND DAMAGES 9   -                                            9397 SW Locust St.
                                                                          Tigard, OR 97223
                                                                     Telephone: (503) 546-8052
                                                                  geordied(liianimallawpractice.com
            Case 3:20-cv-02125-YY          Document 1       Filed 12/07/20      Page 11 of 24




 1           27.     Since the date of that order affirmatively determining that the plaintiffs’
 2   properties were solely and exclusively owned by plaintiffs, and since December 1, 2020, when

     the honorable Angel Lopez of the Multnomah County Circuit Court stated in open court that “it
 4
     has already been determined that plaintiffs are the owners of all the properties”, defendant has
 5
     nevertheless refused to return any of the animals or other properties to plaintiffs but continues to
 6
     hold them without lawful authority.

             28.     In addition, since the date of the impoundment on August 11, 2020, defendant has

 9   misrepresented numerous times to plaintiffs, to the public, and to judicial officials, including by

10   explicit misrepresentations by an Assistant District Attorney for MCDA, that “criminal charges

     will be brought” against plaintiffs, yet, four months after the seizure no charges have been

     brought, nor is there any basis to bring any charges. In spite of being aware that no basis exists,

     and having been aware that no basis exists as of August 11, 2020, defendant nevertheless
14
     continues, through MCDA as its agent, to threaten to do so.
15
            29.     Plaintiffs are informed and believe that, starting back around June of 2020,
16

17   defendant, in its execution of its investigatory and/or administrative functions and through an

18   awareness of, participation in, and direct knowledge of, complaints, citations, disputes, and

19   hearings involving plaintiffs, became actually and/or constructively aware of them and their
20
     lawful activities at and around 2310 NE 82 Avenue in Portland, Oregon. From June of 2020 to
21
     the present, defendant either knew or should have known that plaintiffs were the lawful owners
22
     of plaintiffs’ animals, and that there was no competent evidence that any animal-related criminal
23
     statute had in fact been violated by any plaintiff.
24

25

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                Geordie Duckler, P.C.
     RELIEF AND DAMAGES 10   -                                            9397 SW Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordiedcanima11awpractice.com
            Case 3:20-cv-02125-YY           Document 1       Filed 12/07/20     Page 12 of 24




             30.       Plaintiffs are informed and believe that defendant nevertheless disapproved
 2   personally of plaintiffs and of their lawful activities, and became antagonistic to, irritated about,

     and upset at them, and consequently, in the execution of their investigatory and/or administrative
 4
     functions, developed animus toward plaintiffs and began aggressively investigating and
 5
     surveilling plaintiffs with an aim toward personally harming them, shutting down their private
 6
     lawful operations, and driving them out of the County in spite of the fact that plaintiffs were the

 8   lawful owners of plaintiffs’ animals and that there was no competent evidence that any criminal

 9   statute had in fact been violated by any plaintiff in any manner.

10          31.        Plaintiffs are informed and believe that defendant’s decisions to issue warrants

     against plaintiffs; to seize plaintiffs’ valuable properties; and to unlawfully hold and withhold

     those properties under baseless threats to arrest, charge, and prosecute plaintiffs sometime in the

     unidentified future in spite of the lawful conduct of plaintiffs, were decisions based in significant

     part on the animus which defendant, through the execution of its investigatory and/or

     administrative functions, had developed toward plaintiffs personally.
16

17          32.        Plaintiffs are informed and believe that defendant’s animus was revealed in part

18   by defendant’s actions in the seizure on August 11, 2020, in refusing to comply with the specific

19   directions of the warrant to only seize “neglected and/or abused animals”, and in seizing each
20                 .                  .                                .

     and every animal on the premises regardless of whether the animal was or was not neglected
21
     and/or abused” in spite of having the time, resources, knowledge, power, and opportunity to
22
     make careful and responsible determinations of whether any particular animal on the premises
23
     was in fact “neglected and/or abused”.
24

25
            33.        Plaintiffs are informed and believe that defendant’s animus was also revealed in

26   part by defendant’s actions after the seizure of August 11, 2020, in returning numerous animals


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                Geordie Duckler, P.C.
     RELIEF AND DAMAGES 11     -                                          9397 SW Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordied@animallawpractice.com
            Case 3:20-cv-02125-YY          Document 1       Filed 12/07/20      Page 13 of 24




 1   which had been seized back to other owners, often without even requiring any objective proof of
 2
     ownership at all, yet at the same time refusing to return plaintiffs’ properties back to plaintiffs

     even in spite of plaintiffs’ provision of equivalent or better proof of ownership.
 4
             34.     Plaintiffs are informed and believe that defendant’s animus was also revealed in
 5
     part by defendant’s actions in refusing to return plaintiffs’ properties to them in spite of a valid
 6
     and unchallenged state court order and the direct statements of a state court judge conclusively

 8   establishing plaintiffs’ sole and exclusive ownership of the properties.

 9           35.     Plaintiffs are informed and believe that defendant’s animus was also revealed in

10   part by defendant’s repeated public misrepresentations, including explicit misrepresentations by

     an Assistant District Attorney for MCDA, that “criminal charges will be brought” against

     plaintiffs when there is no basis to bring any charges, and throughout a four month period since

     the seizure during which that agent of defendant continued and continues to threaten to do so yet
14
     does not do so knowing that they cannot do so with any valid factual basis.
15
             36.     Plaintiffs are informed and believe that at every point upon and since defendant
16

17   having a warrant issued against plaintiffs; upon seizing plaintiffs’ valuable properties; and upon

18   unlawfully holding and withholding those properties under baseless threats to arrest, charge, and

19   prosecute plaintiffs in spite of the lawful conduct of plaintiffs, defendant either knew or should
20
     have known that plaintiffs were the lawful owners of plaintiffs’ animals and other properties and
21
     that there was no competent evidence that any criminal statute had in fact been violated by
22
     plaintiffs, and should have made further and more competent investigation engaging in that
23
     pattern of conduct by its officers and agents, and should have considered and weighed the
24

25
     reliability and validity of the source, availability, usefulness, and veracity of information

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                Geordie Duckler, P.C.
     RELIEF AND DAMAGES 12   -                                            9397 SW Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordied@animallawpractice.com
            Case 3:20-cv-02125-YY         Document 1       Filed 12/07/20      Page 14 of 24




 1   obtained about plaintiffs and their actions in assessing and responding to that pattern of conduct,
 2   yet did not do so adequately or competently.

             37.    As of August 11, 2020, the date of the seizure of plaintiffs’ properties, defendant
 4
     had the ability to enact and implement procedures which would have enabled it to obtain legal
 5
     ownership of plaintiffs properties through pre-conviction forfeiture proceedings per ORS
 6
     167.347, providing for forfeiture of an accused person’s animal to an animal care agency prior to

 8   the disposition of a criminal charge against the person. In addition, MCC 13.999(D)(4) enables

 9   the Director of Multnomah County Animal Services as an official of the County, to use county

10   code procedures to formally “suspend the animal owner’s or keeper’s right to own or keep any
11
     animal in the county for a period of time specified by the director or hearings officer.” Defendant
12
     nevertheless did not enact or implement any such procedures.

            38.     In addition, as of August 11, 2020, the date of the seizure of plaintiffs’ properties,
14
     defendant had the ability to enact and implement procedures which would have enabled it to
15
     place a lien on plaintiffs’ properties through the assertion of lien rights per ORS 133.377(3), and
16

17   to foreclose that lien and obtain legal ownership of plaintiffs’ properties in a manner under ORS

18   87.159(1) enabling “a governmental agency that, transports, pastures, feeds, cares for or provides

19   treatment to an animal that has been impounded under ORS 167.345” to foreclose on that lien in
20
     a manner per ORS 87.1 59(2)(d), as well as to allow “any person who has an ownership interest
21
     in any impounded animal” to file a written petition challenging that lien and obtaining return of
22
     the animal in a manner under ORS 87.1 59(2)(a). Defendant nevertheless did not enact or
23
     implement any such procedures.
24

25

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                               Geordie Duckler, P.C.
     RELIEF AND DAMAGES 13  -                                            9397 SW Locust St.
                                                                          Tigard, OR 97223
                                                                     Telephone: (503) 546-8052
                                                                  geordied(1ianimal1awpractjce.com
             Case 3:20-cv-02125-YY         Document 1       Filed 12/07/20      Page 15 of 24




 1           39.     Plaintiffs are informed and believe that at all relevant times hereto, defendant did
 2   not have an officially adopted policy, written rule, or regulation regarding the proper conveyance

     of the legal ownership of animals which had been impounded by a county officer from citizens
 4
     engaging in lawful conduct, but instead employed, maintained or utilized a practice, usage, or
 5
     custom which had the force of law in which county officers would impound animals of citizens
 6
     engaging in lawful conduct without first inquiring into, investigating, or utilizing procedures

 g   providing for the proper conveyance of the legal ownership of such animals.

 9           40.     Plaintiffs are informed and believe that, at all relevant times hereto, defendant had

10   constructive knowledge of that practice or custom, yet failed to alter, correct, modify, or

     eliminate it, and had constructive knowledge of the appropriate practice or custom of proper
12
     conveyance of the legal ownership of such animals, yet failed to implement or utilize it.

             41.     Alternatively, plaintiffs are informed and believe that at all relevant times hereto,
14
     defendant’s actual practice, usage, or custom regarding the conveyance of the legal ownership of
15
     such animals was to simply seize them, to hold them without following county code or state
16

17   statutory requirements entitling legal ownership to be properly conveyed, and to then either

18   assume or proclaim that the animals’ ownership had been conveyed to defendant when it had not

19   actually been so conveyed by the correct operation of any law, regardless of any written policy,
20
     rule, or regulation regarding properly or validly dealing with such animals or circumstances.
21
             42.     Plaintiffs are informed and believe that, at all relevant times hereto, defendant had
22
     constructive knowledge of that practice or custom, yet failed to alter, correct, modify, or
23
     eliminate it.
24

25

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                               Geordie Duckler, P.C.
     RELIEF AND DAMAGES 14   -                                           9397 SW Locust St.
                                                                          Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordiedianimallawpractice.com
            Case 3:20-cv-02125-YY          Document 1       Filed 12/07/20      Page 16 of 24




 1           43.     Alternatively, plaintiffs are informed and believe that at all relevant times hereto,
 2
     defendant had failed to train or supervise its officers as to adequately, properly or competently

     inquire into, investigate, or utilize methods for the proper conveyance of the legal ownership of
 4
     such animals through the correct use of county code provisions and/or state statutes.
 5
             44.    Plaintiffs are informed and believe that, at all relevant times hereto, defendant was
 6
     either on actual or constructive notice of a pattern of its officers or an officer seizing such

 8   animals, holding them without following county code or state statutory requirements about legal

 9   ownership, and either assuming or proclaiming that the animals’ legal ownership had been

10   conveyed to defendant when it had not actually been so conveyed by the correct operation of any

     law, without first inquiring into, investigating, or utilizing appropriate procedures, and that
12
     defendant thereafter failed to conduct any training or supervising to address, rectify or resolve
13
     the problem.
14
            45.     Throughout the four month period between the August i seizure of plaintiffs’
15
     animals and other properties and the filing of this federal civil rights action, defendant has never
16

17   complied with any of the requirements of MCC 13.505(D)(1).
                                                                               th
                                                                               11
18          46.     Throughout the four month period between the August             seizure of plaintiffs’
19   animals and other properties and the filing of this federal civil rights action, defendant has never
20
     instituted pre-conviction forfeiture proceedings per ORS 167.347.
21
            47.     Throughout the four month period between the August 1 i h seizure of plaintiffs’
22
     animals and other properties and the filing of this federal civil rights action, defendant has never
23
     instituted pre-conviction forfeiture proceedings per ORS 167.347.
24

25

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                               Geordie Duckler, P.C.
     RELIEF AND DAMAGES 15   -                                            9397 SW Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordied(ianimaI1awpractjce.com
            Case 3:20-cv-02125-YY           Document 1       Filed 12/07/20     Page 17 of 24




 1           48.     Throughout the four month period between the August 1 1 seizure of plaintiffs’
 2
     animals and other properties and the filing of this federal civil rights action, defendant has never

     asserted lien rights per ORS 133.377(3) or sought to foreclose any lien rights in order to obtain
 4
     legal ownership of plaintiffs’ properties per ORS 87.159(1).
 5
             49.     Throughout the four month period between the August 1 l’ seizure of plaintiffs’
 6
     animals and other properties and the filing of this federal civil rights action, defendant has never

 8   instituted criminal charges against any plaintiff at all.

 9           50.     Since their original acquisition by plaintiffs, plaintiffs have asserted all exclusive

10   legal rights, privileges, interests, powers, title, and obligations in their own animals and other

     properties against all others claiming such a right, and plaintiffs’ claims of ownership are

     superior to all other claims of right or interest, and have been confirmed to be exclusive by the

     issuance of a valid and unchallenged state court order expressly stating that such is true.
14
             51.     At no time since their original acquisition by plaintiffs, have plaintiffs ever
15
     relinquished ownership of their own animals or other properties to defendant, assigned rights in
16

17   them to defendant, waived rights in them to defendant, ceded any authority or granted any

18   permission to defendant nor to any agent of defendant to do so, nor has ownership of their own

19   animals or other properties ever been conveyed to defendant through any sale, gift,
20
     abandonment, or via operation of law, a fact conclusively established by a valid and
21
     unchallenged state court order.
22
            52.     As a direct consequence of defendants’ actions and/or omissions in wrongfully
23
     holding and withholding plaintiffs’ properties and in all of the regards recited above, plaintiffs
24

25
     have incurred a) special injuries in the form of damages in the amount of the special value of the

26   animals that have been taken and wrongfully held and withheld, and the reasonable expenses in


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                Geordie Duckler, P.C.
     RELIEF AND DAMAGES 16   -                                            9397 Sw Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordied@animallawpractice.corn
             Case 3:20-cv-02125-YY          Document 1          Filed 12/07/20   Page 18 of 24




  I   court costs and fees in consulting with and retaining counsel to aid them and represent them in

 2
      legal proceedings on those issues, and b) general injuries in the form of damages in amounts to

      compensate plaintiffs for their distress, humiliation, injury to feelings and reputation, and stress,
 4
      all as more specifically set forth in the prayer below.
 5
                                  FIRST CLAIM FOR RELIEF                 -




 6                    VIOLATION OF FEDERAL STATUTE (42 U.S.C. Section 1983)

              53.     Plaintiffs incorporate by reference each and every allegation contained in
 8
      paragraphs 1-52, inclusive, as set forth above.
 9
              54.     At all relevant times hereto, defendant was in a position to provide for pre
10
      deprivation process. Plaintiffs have been deprived of the possession, use, and enjoyment of their

12
      own animals and other properties as their valuable personal properties since August 11, 2020.

13    Defendant could have anticipated the risk of plaintiffs’ deprivation, yet defendant did not enact

14    or implement any procedures a) enabling it to obtain legal ownership of plaintiffs’ properties
15    through pre-conviction forfeiture proceedings, b) enabling it to place a lien on plaintiffs’
16
      properties through the assertion of lien rights and then foreclosure of that lien to obtain legal
17
      ownership of plaintiffs’ properties, or c) enabling it to obtain legal ownership of plaintiffs’
18
      properties through any other proceeding in accordance with law.
19

20
             ss      Defendant should have provided any or all such additional procedures as a

21    safeguard. The administrative burden and other societal costs associated with providing such

22    additional procedural protections was low compared with the value of the protections that would

23    have been afforded plaintiffs had any or all of the additional procedural protections been enacted
24
      and implemented. Defendant did not do so and has thus unlawfully deprived plaintiffs of their
25
      own animals and other properties as their valuable personal properties.
26


      CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                 Geordie Duckler, P.C.
      RELIEF AND DAMAGES 17   -                                             9397 SW Locust St.
                                                                             Tigard, OR 97223
                                                                        Telephone: (503) 546-8052
                                                                     geordied@animallawpractjce.com
            Case 3:20-cv-02125-YY          Document 1       Filed 12/07/20     Page 19 of 24




 1           56.    Plaintiffs therefore currently have and have had rights of procedural due process,
 2
     currently possess and have possessed constitutionally protected property interests in their

     animals and other properties as the properties at issue, and currently are and have been deprived
 4
     of those due process and property interests without due process of law as a result of defendant’s
 5
     refusal to enact or implement the additional procedural protections as stated above.
 6
             57.    Since August 11, 2020, by its actions and omissions as recited above, defendant

 8   has therefore directly caused a significant restriction upon and interference with plaintiffs’

 9   individual rights to procedural due process and to rights of possession and use of personal

10   properties in violation of Amendments IV and V, as applied to defendant’s actions under color of
11
     state law through Amendment XIV of the United States Constitution, actions which are therefore
12
     as well a violation of federal statutory provisions under 42 U.S.C. 1983 et seq.
13
            58.     In refusing to enact or implement the additional procedural protections as stated

     above, defendant has exercised power possessed by virtue of state law and made possible only

     because defendant as the wrongdoer is clothed with the authority of state law, and has therefore
16

17   acted under color of state law in so refusing to enact or implement such additional procedural

18   protections and in committing the restrictions and interferences as specifically described above.

19          59.     Plaintiffs are granted a private right of action under 42 U.S.C. Section 1983 to
20
     bring private civil claims for relief against defendant for such misconduct.
21
            60.     Defendant’s conduct in refusing to enact or implement additional procedural
22
     protections and/or to return plaintiffs’ exclusively owned personal properties in spite of being
23
     able to provide for pre-deprivation process and in spite of being required to return the

25
     exclusively owned personal properties, is the result of action on the part of the defendant as a

26   government entity in which it has implemented or executed a policy statement, ordinance,


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                               Geordie Duckler, P.C.
     RELIEF AND DAMAGES 18   -                                           9397 SW Locust St.
                                                                          Tigard, OR 97223
                                                                     Telephone: (503) 546-8052
                                                                  geordied(anima11awpractice.com
              Case 3:20-cv-02125-YY        Document 1       Filed 12/07/20     Page 20 of 24




 I   regulation, or decision officially adopted and promulgated by that body’s officers, and/or is the
 2
     result of the defendant’s custom.

              61.    The deprivation of plaintiffs’ rights of procedural due process and of their
 4
     personal properties is a result of an official policy or custom made by defendant’s lawmakers or
 5
     by those whose edicts or acts may fairly be said to represent defendant’s official policy, and/or is
 6
     a result of an inadequate opportunity to obtain a remedy or an inadequate state law remedy by

 g   the state to enforce its law. The constitutional deprivation has been visited on plaintiffs pursuant

 9   to governmental custom regardless of whether such a custom has ever received formal approval

10   through defendant’s official decision-making channels.

              62.   The deprivations have resulted in and directly caused plaintiffs to suffer damages
12
     and deprivations in amounts and types more specifically set forth in the prayer below.
13
              63.   In addition, as of August 11, 2020, and at all relevant times hereto, plaintiffs
14
     possessed a protected property interest in their animals and other properties as the valuable
15
     personal properties at issue, and are and have been deprived of that specific property interest as a
16

17   result of defendant’s failure to follow applicable County code requirements under MCC

18   13.505(D)(1) as described and stated above.

19            64.   By its actions, defendant has therefore directly caused a significant restriction
20
     upon and interference with plaintiffs’ individual rights to possess and use personal property, an
21
     interference that is in violation of federal statutory provisions under 42 U.S.C. 1983.
22
              65.   Defendant is liable for the underlying violation committed by its agents as non-
23
     policymaking employees where defendant’s policies, practices, or procedures as alleged above
24

25
     were objectively deliberately indifferent to the likelihood that this particular violation would

26   occur.


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                               Geordie Duckler, P.C.
     RELIEF AND DAMAGES 19   -                                           9397 SW Locust St.
                                                                          Tigard, OR 97223
                                                                     Telephone: (503) 546-8052
                                                                  geordied@animallawpractice.com
              Case 3:20-cv-02125-YY        Document 1       Filed 12/07/20      Page 21 of 24




 1            66.    The deprivations alleged were due in part to defendant not having an officially
 2   adopted policy, written rule, or regulation regarding the valid conveyance of the legal ownership

     of such animals and other properties, but instead by it employing, maintaining or utilizing a
 4
     practice, usage, or custom which had the force of law in which officers seize such animals and
 5
     other properties, hold them without following county code or state statutory requirements, and
 6
     either simply assume or proclaim that the legal ownership of the animals and other properties

 8   had been conveyed to the defendant when it had not actually been so conveyed by the

 9   appropriate operation of any law, without first inquiring into, investigating, or utilizing correct

10   legal procedures, all of which resulted in and directly caused plaintiffs to suffer damages in

     amounts more specifically set forth in the prayer below.
12
              67.   Alternatively, the deprivations alleged were due to defendant having failed to
13
     train or supervise its officers or agents how to adequately, properly or competently inquire into,
14
     investigate, or utilize the valid conveyance of legal ownership of the animals and other
15
     properties, where defendant was on actual or constructive notice of a pattern of its officers or an
16

17   officer seizing such animals and properties, holding them without following county code

18   requirements or state statute, and either assuming or proclaiming that the legal ownership of the

19   animals and other properties had simply been conveyed to defendant when it had not actually
20
     been so conveyed by the appropriate operation of any law, without first inquiring into,
21
     investigating, or utilizing correct legal procedures, and thereafter failing to conduct any training
22
     or supervising to rectify the problem, all of which resulted in and directly caused plaintiffs to
23
     suffer actual and compensatory damages in amounts more specifically set forth in the prayer
24

25
     below.

26


     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                               Geordie Duckler, P.C.
     RELIEF AND DAMAGES -20                                               9397 SW Locust St.
                                                                           Tigard, OR 97223
                                                                      Telephone: (503) 546-8052
                                                                   geordied(anirna11awpractice.corn
             Case 3:20-cv-02125-YY            Document 1          Filed 12/07/20   Page 22 of 24




  1                                   SECOND CLAIM FOR RELIEF
                                  REPLEVIN (Fed.R.C.P. 64(b) and ORCP 83)
 2

              68.     Plaintiffs incorporate by reference each and every allegation contained in

 4    paragraphs 1-52, inclusive, as set forth above.

 5            69.     Plaintiffs currently have the only ownership property rights and interests in the

 6    animals and other properties at issue in this action, are the only owners of them, and are entitled

      to exclusive physical possession, custody, control, use, and enjoyment of them.
 8
              70.     Defendant has wrongfully held and withheld the animals and other properties
 9
      from plaintiffs’ possession, custody, control, use, and enjoyment, and currently retains them in
10
      its possession or control even though it does not enjoy legal title to them, nor possess any legal

12
      interest or right in them superior to plaintiffs’ rights.

13            71.     Plaintiffs seek the immediate delivery of their animals and other properties,

14    including the inanimate properties, back to their possession and intend to utilize provisional
15    process pursuant to Fed.R.C.P. 64(b) and local rule Oregon Rule of Civil Procedure 83 in order
16
      to obtain that delivery before trial.
17
                                              REQUEST FOR RELIEF
18
              WHEREFORE, plaintiffs pray for judgment against defendant as follows:
19
                      1.      For actual and compensatory damages of $500,000.00 and for
20
                              statutory interest thereon for plaintiff Woofin Palooza, LLC;
21
                      2.      For actual and compensatory damages of $500,000.00 and for
22                            statutory interest thereon for plaintiff Samantha Miller;

23                    3.      For actual and compensatory damages of $500,000.00 and for
                              statutory interest thereon for plaintiff Jeri Miller;
24

25
                      4.      For actual and compensatory damages of $500,000.00 and for
                              statutory interest thereon for plaintiff Kassandra Marie Cunningham;
26


      CIVIL RIGHTS COMPLAINT FOR EQUITABLE                                   Geordie Duckler, P.C.
      RELIEF AND DAMAGES -21                                                  9397 SW Locust St.
                                                                               Tigard, OR 97223
                                                                          Telephone: (503) 546-8052
                                                                       geordied@animallawpractjce.com
           Case 3:20-cv-02125-YY      Document 1        Filed 12/07/20   Page 23 of 24




 1               5.      For actual and compensatory damages of $500,000.00 and for
                         statutory interest thereon for plaintiff Natalie Rose;
 2

 3
                 6.     For actual and compensatory damages of $500,000.00 and for
                        statutory interest thereon for plaintiff Dezirae Jean Fenske;
 4
                 7.     For the immediate return of the 104 dogs and cats and the inanimate
 5                      properties identified in paragraph 12 above to plaintiff Woofin Palooza,
                        LLC’s possession;
 6
                 8.     For the immediate return of the animals “Keeva”, a female terrier mix and
 7
                        “Lundy”, a male Scottish terrier to plaintiff Samantha Miller’s
 8                      possession;

 9               9.     For the immediate return of the animals “Pixel”, a female Yorkshire terrier
                        mix, “Dougal”, a male poodle mix, and “Finnegan”, a male Scottish terrier
10                      to plaintiff Jeri Miller’s possession;
11
                  10.   For the immediate return of the animals “Ridley”, a male poodle, “Tali”, a
12                      female poodle, and “Ramsey”, a male terrier mix to plaintiff Kassandra
                        Marie Cunningham’s possession;
13
                 11.    For the immediate return of the animals “Zuess”, a male English mastiff,
14                      “Wilson”, a male mastidoodle, and “Bobble”, a five month old kitten to
                        plaintiff Natalie Rose’s possession;
15
                 12.    For the immediate return of the animals “Whiskers”, a female Yorkshire
16
                        terrier mix and “Tigress”, a female terrier Chihuahua mix to plaintiff
17                      Dezirae Jean Fenske’s possession;

18               13.    For costs of suit incurred herein;

19               14.    For reasonable attorneys fees pursuant to 42 U.S.C. Section 1988; and,
20
                 15.    For such other and further relief as the Court may deem just and proper.
21
           PLAINTIFFS HEREBY DEMAND A TRIAL BY JURY IN THIS ACTION.
22

23   DATED: December    7, 2020                        GEORDIE DUCKLER, P.C.



                                                       By:___
                                                       Georaie Duckler, OSB #873 780
26                                                     Attorney for Plaintiffs

     CIVIL RIGHTS COMPLAINT FOR EQUITABLE                          Geordie Duckler, P.C.
     RELIEF AND DAMAGES -22                                         9397 SW Locust St.
                                                                     Tigard, OR 97223
                                                                Telephone: (503) 546-8052
                                                             geordied@animallawpractice.com
           Case 3:20-cv-02125-YY      Document 1   Filed 12/07/20   Page 24 of 24




     Geordie Duckler, OSB #873780
 2   9397 SW Locust St.
     Tigard, Oregon 97223
     Telephone: (503) 546-8052
     Facsimile: (503) 241-5553
     geordied@animallawpractice.com
 5   Attorney for Plaintiffs

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     CIVIL RIGHTS COMPLAll’lT FOR EQUITABLE                  Geordie Duckler, P.C.
     RELIEF AND DAMAGES -23                                    9397 SW Locust St.
                                                                Tigard, OR 97223
                                                           Telephone: (503) 546-8052
                                                        geordied@animallawpractice.com
